         Case 3:19-cv-02394-LB Document 42 Filed 10/28/19 Page 1 of 10



      Micha Star Liberty (SBN 215687)
 1    LIBERTY LAW
      1970 Broadway, Suite 700
 2    Oakland, CA 94612
      Telephone: (510) 645-1000
 3    Facsimile: (888) 645-2008
      E-mail: team@libertylaw.com
 4
      Colleen M. Mullen (SBN 299059)
 5    THE BLOOM FIRM
      20700 Ventura Blvd., Suite 301
 6    Woodland Hills, CA 91364
      Telephone: (818) 914-7397
 7    Facsimile: (818) 884-8079
 8    Attorneys for Plaintiff, BRENNON B.
 9    Timothy P. Murphy (SBN 120920)
      Cody Lee Saal (SBN 286041)
10    EDRINGTON, SCHIRMER & MURPHY LLP
      2300 Contra Costa Boulevard, Suite 450
11    Pleasant Hill, CA 94523-3936
      Telephone: (925) 827-3300
12    Facsimile: (925) 827-3320
      E-mail: TMurphy@esmlawfirm.com
13
      Attorneys for Defendants WEST CONTRA COSTA
14    UNIFIED SCHOOL DISTRICT and ROBERT
      EVANS
15

16

17                               UNITED STATES DISTRICT COURT

18                     NORTHERN DISTRICT OF CALIFORNIA, OAKLAND

19   BRENNON B., by and through his guardian ad      Case No. 19-cv-02394-YGR
     litem BELLINDA B.,                              [Hon. Yvonne Gonzalez Rogers]
20
                   Plaintiff,                        JOINT UPDATED CASE MANAGEMENT
21                                                   STATEMENT
            v.
22                                                   Date:       November 4, 2019
     WEST CONTRA COSTA UNIFIED
23   SCHOOL DISTRICT operating as DE ANZA            Time:       2:00 PM
     HIGH SCHOOL; ROBERT EVANS, an                   Location:   Ronald Dellums Federal Building
24   individual, and DOES 1 through 20, inclusive                Courtroom 1, 4th Floor
                                                                 1301 Clay Street
25                 Defendants.                                   Oakland, CA 94612
                                                     Case Filed: May 1, 2019
26
                                                     Trial Date: TBD
27

28
                                                    -1-
     UPDATED JOINT CASE MANAGEMENT STATEMENT                              Case No. 19-cv-02394-YGR
          Case 3:19-cv-02394-LB Document 42 Filed 10/28/19 Page 2 of 10




 1           The parties to the above-entitled action jointly submit this JOINT UPDATED CASE

 2   MANAGEMENT STATEMENT pursuant to Federal Rules of Civil Procedure, Rule 26, Civil Local

 3   Rule 16-9 and this Court’s Order issued on September 24, 2019. (ECF Doc. 33.)

 4           1.      JURISDICTION & VENUE:

 5           The parties agree that this court has original jurisdiction over Plaintiff’s claims for relief

 6   pursuant to 28 U.S.C. section 1331 and 28 U.S.C. section 1343(a)(3). The parties additionally agree

 7   that venue is proper in this District pursuant to 28 U.S.C. section 1391(b) because Defendants were

 8   either doing business in or located in the jurisdictional area and the incident giving rise to this

 9   litigation occurred in the jurisdictional area.

10           2.      STATUS OF SERVICE:

11           Service has been completed for all named Defendants.

12           3.      JOINDER OF ADDITIONAL PARTIES:

13           The Parties do not anticipate the joinder of additional parties.

14           4.      BRIEF STATEMENT OF FACTS:

15           Plaintiff alleges that Plaintiff is a disabled adult who was diagnosed with Autism Spectrum

16   Disorder (“Autism”) when only a few years of age. The specific incidents giving rise to this lawsuit

17   involve alleged instances of the repeated physical and/or sexual abuse of Plaintiff by three special

18   needs students and one staff member, that occurred between 2012 and 2016, while Plaintiff was

19   enrolled as a special education student at De Anza High School (“DAHS”) in the West Contra Costa

20   Unified School District (“WCCUSD”). A lawsuit concerning the conduct of one of said special

21   education students was filed by Plaintiff on August 5, 2013 and resolved by CCP § 998 Offer of

22   Judgment on May 11, 2015, (Superior Court of Contra Costa County, Case No. CIVMSC13-01676).

23   Plaintiff additionally alleges that despite being fully aware of the repeated abuse perpetrated by
     WCCUSD students, Defendants did nothing to stop or prevent further abuse. As a result of
24
     Defendants’ inaction, Plaintiff was additionally sexually assaulted on at least four separate
25
     occasions by Dawaun King (“Mr. King”), a para-educator at DAHS. Mr. King was specifically
26
     assigned to monitor, supervise, and keep Plaintiff safe while on campus.
27

28
                                                        -2-
     JOINT UPDATED CASE MANAGEMENT STATEMENT                                         Case No. 19-cv-02394-YGR
         Case 3:19-cv-02394-LB Document 42 Filed 10/28/19 Page 3 of 10




 1          Defendants dispute the occurrence of the alleged incidents and/or dispute the nature and

 2   extent of the alleged incidents.

 3          Plaintiff filed an action in the Contra Costa County Superior Court against these Defendants

 4   on May 31, 2016, regarding the alleged incidents of student-on-student harassment. Thereafter, the

 5   parties engaged in voluminous discovery for two years. On or about May 30, 2018, on the eve of

 6   trial, the parties learned that Mr. King, a former De Anza High School aide, confessed to police (in

 7   connection with a separate investigation) to engaging in alleged sex acts with Plaintiff during the

 8   time of his employment with the school district. The trial date in the state court action was vacated

 9   and Plaintiff filed a Second Amended Complaint (SAC) on October 3, 2018, to include the

10   allegations of sexual abuse by Mr. King. Defendants filed a Demurrer to the SAC on December 7,

11   2018, arguing in part that a public-school district was not a “business establishment” under the

12   California Unruh Act. The Superior Court granted in part Defendants’ Demurrer without leave to

13   amend on March 4, 2019. Plaintiff subsequently filed a petition for writ of mandate on April 23,

14   2019. Plaintiff’s writ to the California Court of Appeal is still pending; no date has been set for oral

15   argument. The Superior Court deferred ruling on the remainder of Defendants’ Demurrer pending

16   the California Supreme Court’s decision in Big Oak Flat-Groveland Unified School Dist. v.

17   Superior Court 234 Cal.Rptr.3d 74 (June 13, 2018). The California Supreme Court transferred the

18   matter to the Court of Appeal, Fifth Appellate District, for reconsideration. (Big Oak Flat-

19   Groveland Unified School Dist. v. Superior Court, 249 Cal.Rptr.3d 520 (July 17, 2019).

20          A criminal action against Mr. King is also pending and is presently scheduled for trial in the

21   Contra Costa Superior Court on January 13, 2020.

22          Thus, the state court action is still pending, and no trial date has been set.

23          Plaintiff now brings the instant federal action against these Defendants premised on the same
     alleged conduct and occurrences as alleged in the state court action.
24
            5.      SUMMARY OF CLAIMS AND LIABILITY:
25
            Plaintiff alleges that the sexual assault perpetrated by Mr. King and the resulting harm is the
26
     direct and foreseeable consequence of a pattern and practice by Defendants of complete inaction and
27

28
                                                       -3-
     JOINT UPDATED CASE MANAGEMENT STATEMENT                                        Case No. 19-cv-02394-YGR
         Case 3:19-cv-02394-LB Document 42 Filed 10/28/19 Page 4 of 10




 1   indifference toward Plaintiff’s abuse, on account of his disability. Plaintiff’s First Amended

 2   Complaint includes claims for the: (1) violation of his Fourth and Fourteenth Amendment rights

 3   under 42 U.S.C. § 1983; (2) violation of Title II of the Americans with Disabilities Act under 42

 4   U.S.C. § 12101; (3) violation of the Rehabilitation Act under 29 U.S.C. § 794 (section 504); and the

 5   (4) violation of Title IX of the Education Amendments of 1972 under 20 U.S.C. § 1681.

 6          Defendants deny liability and dispute the nature and extent of Plaintiff’s claimed damages.

 7   Plaintiff’s claims premised on Mr. King’s alleged misconduct have been dismissed without

 8   prejudice. Plaintiff’s Section 1983 claim is alleged only against Defendant Evans in his individual

 9   capacity and only for alleged violation of Plaintiff’s right to Equal Protection under the Fourteenth

10   Amendment. Plaintiff’s Section 1983 claim against Defendant Evans to the extent premised on

11   alleged violation of his Substantive Due Process rights under the Fourteenth Amendment has been

12   dismissed.

13          6.      AMENDED PLEADINGS:

14          Plaintiff filed his original complaint on May 1, 2019. (ECF Doc. 1.) Defendants WCCUSD

15   and Robert Evans subsequently filed a F.R.C.P. 12(b)(1), (6) motion to dismiss. (ECF Doc. 14.) In

16   response, Plaintiff filed his First Amended Complaint on August 1, 2019. (ECF Doc. 15.)

17   Defendants’ Motion to Dismiss Plaintiff’s First Amended Complaint was granted in part and denied

18   in part by Order dated September 27, 2019. (ECF Doc. 38.) Defendants subsequently filed their

19   Answer to the First Amended Complaint and Request for Jury Trial on October 8, 2019. (ECF Doc.

20   39.) Footnote 3 of the Court’s Order Granting in Part and Denying in Part Defendants’ Motion to

21   Dismiss Plaintiff’s First Amended Complaint provides that Plaintiff may request leave to amend his

22   complaint should certain evidence be developed concerning Mr. King in the course of discovery.

23          7.      LAW AND MOTION:
                    a.      Prior or Pending Motions. Defendants WCCUSD and Robert Evens jointly
24
     filed their first F.R.C.P. 12(b)(1), (6) motion on July 19, 2019. (ECF Doc. 14.) The motion was
25
     rendered moot by the filing of Plaintiff’s First Amended Complaint on August 1, 2019. (ECF Doc.
26
     15.) Defendants’ Motion to Dismiss Plaintiff’s First Amended Complaint was granted in part and
27

28
                                                      -4-
     JOINT UPDATED CASE MANAGEMENT STATEMENT                                      Case No. 19-cv-02394-YGR
         Case 3:19-cv-02394-LB Document 42 Filed 10/28/19 Page 5 of 10




 1   denied in part by Order dated September 27, 2019. (ECF Doc. 38.) No motions are presently

 2   pending.

 3                  b.      Anticipated Motions.

 4          Defendants anticipate filing a Motion for Summary Judgment and/or Adjudication.

 5          With regard to former employee Mr. King’s personnel file, Defendants will be obligated to

 6   assert employee privacy objections in response to Plaintiff’s anticipated request for disclosure.

 7   However, Defendants acknowledge that said file is relevant to this litigation. Defendants shall

 8   produce said file upon court order or employee authorization.

 9          Additional discovery-related motions, brought by either party, may be necessary as disputes

10   arise and will be presented in accordance with this Court’s Standing Order in Civil Cases.

11          Defendants issued subponeas for documents and evidence relative to the pending criminal

12   charges against Dawaun King and the investigations related thereto. The Contra Costa County

13   District Attorney’s Office has objected to the subpoena, and the Children’s Interview Center has

14   advised that it intends to also serve an objection. No response has yet been received from the Pinole

15   Police Department. Defendants will be requesting an Order compelling complete production in

16   response to its subpoenas, in accordance with this Court’s Discovery Standing Order.

17          8.      EVIDENCE PRESERVATION:

18          The parties have reviewed the guidelines relating to the discovery of electronically stored

19   information (“ESI Guidelines”). Furthermore, the parties have met and conferred pursuant to

20   Federal Rule of Civil Procedure 26(f) regarding reasonable and proportionate steps taken to

21   preserve evidence relevant to the issues reasonably evident in this action.

22          9.      DISCLOSURES:

23          The Parties have exchanged initial disclosures.
            10.     DISCOVERY:
24
                    a.      Discovery Taken To Date. Plaintiff filed a lawsuit in state court against
25
     Defendants on May 31, 2016, regarding the alleged incidents of student-on-student harassment. The
26
     parties engaged in two years of discovery regarding those alleged incidents. The parties agree that
27

28
                                                      -5-
     JOINT UPDATED CASE MANAGEMENT STATEMENT                                       Case No. 19-cv-02394-YGR
          Case 3:19-cv-02394-LB Document 42 Filed 10/28/19 Page 6 of 10




 1   discovery and depositions from the state action can be used in the instant federal action.

 2          Plaintiff has propounded written discovery including Interrogatories, Requests for

 3   Production of Documents and Requests for Admissions. Defendants intend to serve Interrogatories,

 4   Requests for Production of Documents and Requests for Admissions. It is additionally anticipated

 5   that depositions will be taken. The parties are continuing to engage in written discovery in the state

 6   court action.

 7                   b.     Discovery Topics. Defendants request that written discovery and depositions

 8   in the federal action be limited to allegations, facts and issues related to conduct by Mr. King, and/or

 9   issues that are unique to the federal claims, if any. Exhaustive discovery has already occurred in the

10   Superior Court action relative to the claims of student-on-student assaults (and claimed harm

11   resulting therefrom), as well as school district policies and procedures related to (inter alia) student

12   supervision, investigations of complaints, hiring, training and supervision of employees, mandated

13   reporter duties and anti-discrimination policies and practices.

14          Plaintiff anticipates that discovery will be needed on the: (1) facts and circumstances

15   surrounding the alleged incidents of sexual abuse of Plaintiff; (2) the nature and extent of the

16   alleged incidents involving Mr. King; (3) Defendants’ policies, procedures, pattern and practice

17   with respect to student supervision, investigation of claims of sexual misconduct and/or assault of

18   students, the treatment of disabled students, and the hiring, training, and supervision of WCCUSD

19   employees; (4) the hiring, supervision, and retention of Mr. King; and (5) the claimed damages

20   suffered by Plaintiff as a result of the alleged incidents of sexual abuse.

21          Defendants are only in agreement with discovery topics two (2), four (4) and five (5), above,

22   and only to the extent premised on alleged misconduct by Mr. King.

23                   c.     Proposed Discovery Schedule. The parties have set forth their proposed
     schedule for this matter, including discovery deadlines, in Section 19, below.
24
                     d.     Changes to Discovery Limitations. Plaintiff anticipates the potential need to
25
     take more than ten (10) depositions as permitted under Federal Rules of Civil Procedure, Rule 30.
26
     Defendants do not agree to expand the discovery limitations set forth in FRCP 30 and 33.
27

28
                                                        -6-
     JOINT UPDATED CASE MANAGEMENT STATEMENT                                        Case No. 19-cv-02394-YGR
         Case 3:19-cv-02394-LB Document 42 Filed 10/28/19 Page 7 of 10




 1          Additionally, Plaintiff proposes the use of general form interrogatories without counting

 2   toward the number of interrogatories permitted under Federal Rules of Civil Procedure, Rule 33.

 3                  e.      E-Discovery Order. The Parties have not considered entering into a

 4   stipulated e-discovery order to date.

 5          11.     CLASS ACTIONS:

 6          No class action is proposed.

 7          12.     RELATED CASES:

 8          Although the following cases do not meet the definition of “Related Cases” under Local

 9   Rule 3-12, the following cases concern similar general facts and/or parties:

10          The parties are continuing to litigate the state court action, Case No. C16-01005, in the

11   Superior Court of California, County of Contra Costa. No new trial date has been set. All fact and

12   expert discovery has been completed except that which pertains to claims concerning Mr. King’s

13   conduct. The state court matter is delayed until Plaintiff’s petition for writ of mandate is resolved by

14   the Court of Appeal. Presently, no date has been set for oral argument. The matter is further

15   delayed pending resolution of Big Oak Flat-Groveland Unified School Dist. v. Superior Court, 249

16   Cal.Rptr.3d 520 (July 17, 2019), which will dictate the remainder of the Superior Court’s ruling on

17   Defendants’ Demurrer.

18          A criminal action against Mr. King is also pending, Docket No. 02-327674-8, in the Superior

19   Court of California, County of Contra Costa. Trial is presently scheduled to commence on January

20   13, 2020.

21          13.     RELIEF SOUGHT:

22          Plaintiff seeks special and general damages in an amount to be proven at trial. Plaintiff

23   additionally seeks punitive damages against the non-public entity Defendants, the costs of the suit,
     prejudgment interest, and attorneys’ fees as permitted by law.
24
            14.     SETTLEMENT & ADR:
25
            A settlement conference before Magistrate Judge Beeler has been scheduled for November
26
     26, 2019.
27

28
                                                       -7-
     JOINT UPDATED CASE MANAGEMENT STATEMENT                                        Case No. 19-cv-02394-YGR
            Case 3:19-cv-02394-LB Document 42 Filed 10/28/19 Page 8 of 10




 1            15.    CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES:

 2            The parties have not consented to a magistrate judge.

 3            16.    OTHER REFERENCES:

 4            The parties do not believe that this case is suitable to binding arbitration.

 5            17.    NARROWING OF ISSUES:

 6            Some narrowing of issues occurred as a result of this Court’s Order Granting in Part and

 7   Denying in Part Defendants’ Motion to Dismiss Plaintiff’s First Amended Complaint. Further

 8   narrowing of issues may be achieved through Defendants’ Motion for Summary Judgment or

 9   Adjudication, which will be filed in accordance with this Court’s Standing Order.

10            18.    EXPEDITED TRIAL PROCEDURE:

11            The parties do not believe that this case is appropriate for the Expedited Trial Procedure.

12            19.    SCHEDULING:

13            The parties request that this matter be scheduled for a Jury Trial commencing no sooner than

14   March 8, 2021. If that date is satisfactory to the court’s schedule, then the parties propose the

15   following dates for the Court’s consideration:

16
                  Event                   Plaintiff’s Proposed Date         Defendants’ Proposed Date
17    Trial                              March 8, 2021                      March 8, 2021
      Pre-Trial Conference               February 19, 2021                  February 19, 2021
18    Dispositive Motion Hearing         October 6, 2020                    November 3, 2020
      Date
19    Reply to Dispositive Motion        September 22, 2020
      Opposition to Dispositive          September 8, 2020
20    Motion
      Dispositive Motion Filing          August 1, 2020 (subject to the     September 29, 2020 (subject
21                                       Court’s Pre-Filing                 to the Court’s Pre-Filing
                                         Conference Requirements)           Conference Requirements)
22    Expert Discovery Cutoff            December 9, 2020                   August 31, 2020
      Rebuttal Expert Disclosure         October 8, 2020                    August 17, 2020
23    Deadline
      Fact Discovery Cutoff              September 8, 2020                  July 24, 2020
24

25
              20.    TRIAL:
26
              Plaintiff has demanded a jury trial. The Parties estimate that ten to fifteen (10-15) days will
27
      ///
28
                                                         -8-
     JOINT UPDATED CASE MANAGEMENT STATEMENT                                         Case No. 19-cv-02394-YGR
           Case 3:19-cv-02394-LB Document 42 Filed 10/28/19 Page 9 of 10




 1   be needed for trial.

 2           21.    DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS:

 3           Plaintiff has filed his Certification of Interested Entities or Persons on August 12, 2019. The

 4   disclosure rule does not apply to Defendants per USDC Civil Local Rule 3-15(a).

 5           22.    PROFESSIONAL CONDUCT:

 6           The attorneys of record have reviewed the guidelines for professional conduct for the

 7   Northern District of California.

 8           23.    MODIFICATION OF PRETRIAL PROCEDURES:

 9           The Parties do not anticipate the need to modify any pretrial procedures based on the

10   simplicity or complexity of the case.

11           24.    SETTLEMENT:

12           The Parties are scheduled to participate in a Settlement Conference with Magistrate Judge

13   Beeler on November 26, 2019.

14           25.    OTHER MATTERS:

15           The parties are not aware of any further items that need to be addressed at the Joint Case

16   Management Conference.

17

18   Dated: October 28, 2019

19                                                           /s/ Micha Star Liberty
                                                   By:
20                                                         Micha Star Liberty (SBN 215687)
                                                           LIBERTY LAW
21                                                         1970 Broadway, Suite 700
                                                           Oakland, CA 94612
22                                                         Telephone: (510) 645-1000
                                                           Facsimile: (888) 645-2008
23                                                         E-mail: team@libertylaw.com
                                                           Attorneys for Plaintiff, Brennon B.
24   ///
25   ///

26   ///
     ///
27
     ///
28
                                                       -9-
     JOINT UPDATED CASE MANAGEMENT STATEMENT                                          Case No. 19-cv-02394-YGR
         Case 3:19-cv-02394-LB Document 42 Filed 10/28/19 Page 10 of 10




 1   Dated: October 28, 2019

 2                                                        /s/ Timothy P. Murphy
                                                  By:
 3                                                        Timothy P. Murphy (SBN 120920)
                                                          Cody Lee Saal (SBN 286041)
 4                                                        EDRINGTON, SCHIRMER
                                                          & MURPHY LLP
 5                                                        2300 Contra Costa Boulevard, Suite 450
                                                          Pleasant Hill, CA 94523-3936
 6                                                        Telephone: (925) 827-3300
                                                          Facsimile: (925) 827-3320
 7                                                        E-mail: TMurphy@esmlawfirm.com
                                                          Attorneys for Defendants WCCUSD and
 8                                                        ROBERT EVANS
 9

10                                       FILER’S ATTESTATION

11          Pursuant to Civil Local Rule 5-1(i)(3), regarding signatures, Micha Star Liberty hereby attests

12   that concurrence in the filing of this document has been obtained from all the signatories above.

13   Dated: October 28, 2019
14                                                        /s/ Micha Star Liberty
15                                                 By:
                                                          Micha Star Liberty
16                                                        Attorney for Plaintiff, Brennon B.

17

18
19

20

21

22

23

24

25

26
27

28
                                                     - 10 -
     JOINT UPDATED CASE MANAGEMENT STATEMENT                                       Case No. 19-cv-02394-YGR
